Notice of Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s After-Final response is acknowledged and has been entered. Applicant’s arguments have been fully considered and are persuasive. The rejection of claim 17 is therefore withdrawn. 
Claim 17 is allowed.
The following is an examiner’s statement of reasons for allowance:
Kamenov et al (WO 2015/007298) disclose (Fig. 1)  a method of using a projection exposure apparatus comprising an illumination system (12) and a projection lens (20), the method comprising: using the illumination system to illuminate an illumination field of a mask (16) with illumination radiation having an operating wavelength, the mask comprising a pattern (19) in a region of an object plane of the projection lens; using the projection lens to project a part of the pattern onto a radiation-sensitive material in a region of an image field (22) of the projection lens such that all rays that contribute to image production in the image field form an imaging beam path in the projection lens; and using a correction element (42) comprising diffraction structures, so that the diffraction structures are disposed in an optically used region of the projection lens, to set a local intensity distribution in an exit pupil of the projection lens due to the diffraction structures guiding a component of the intensity of rays incident on the diffraction structures into uncritical regions outside of the imaging beam path via diffraction (see claim 12, which teaches the guiding of a fraction of projected light outside the projected light path). 
Loering et al (US 2010/0195070) disclose [0111] replacing a plane plate (Fig. 7A) with a correction plate (Fig.7B) in a microlithographic 
As argued by Applicant, the prior art fails to anticipate or render obvious, alone or in combination, the method of producing diffraction structures as recited in the combination required by claim 17. The Examiner notes, as highlighted by Applicant, that the method of claim 17 yields a correction element that does not require the moving of two elements relative to each other to guide a component of the intensity of rays incident on the correction surface in the direction of an uncritical region. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M IACOLETTI whose telephone number is (571)270-5789.  The examiner can normally be reached on 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882                                                                                                                                                                                                        4/24/2021